Exhibit 10.1

 

LOGO [g708457cm1.jpg]

August 12, 2013

Clifford Condon

223 Broadway

Suite 1005

New York, NY 10279

Dear Cliff,

Congratulations on this offer of a promotion to serve as Chief Research Officer
reporting to George Colony at Forrester Research, Inc. We look forward to the
continued contributions that you will make to the success of Forrester, and
would like your new role as an officer of the company and executive team member
to begin as soon as possible. Accordingly, the effective date of your role
change will be October 1, 2013 provided you accept the following offer.

I am pleased to confirm the compensation increase associated with this
promotion. If you accept this offer, your annualized base compensation will be
$278,000.16 ($11,583.34 semi-monthly), less legally required deductions, paid in
accordance with Forrester’s regular payroll practices (the “Base Salary”). In
addition to the Base Salary, through December 31, 2013 you will be eligible
(provided you are employed by Forrester on an active basis on the last day of
the applicable fiscal quarter or year) for a Q4 2013 target bonus of $19,625.00
(annualized to be $78,500.00) in accordance with the Forrester Employee Bonus
Plan. This Q4 target bonus is comprised of two components: 75% is a Company
Performance Component and 25% is an Individual Performance Component. Please
refer to the Forrester Employee Bonus Plan for additional information.

In addition, you will remain eligible for commissions pursuant to the 2013 VP,
Events Sales Compensation Plan through December 31, 2013. At 100% performance
against plan for Q4, this is projected to be $10,750.89. This amount may
fluctuate based on actual performance again plan. Beginning January 1,2014, you
will no longer be eligible for commissions under the VP, Events Sales
Compensation Plan, and the commission component of your compensation structure
will be rolled into your annual target bonus for 2014.

Effective January 1,2014, you will be eligible (provided you are employed by
Forrester on an active basis on the last day of the applicable fiscal year) for
an annual target bonus of $120,000.00. The actual amount of your bonus earned
and payable annually, will be measured and determined by Forrester’s total
company performance and other terms under and pursuant to the Company’s Amended
and Restated Executive Cash incentive plan. If the Company over-performs on its
financial measures in 2014, a bonus that is larger than the target bonus may be
paid.

This leadership position is an exempt role and is not eligible for overtime.
Your next compensation review is scheduled for January 2014. Increase of 3%
guaranteed for January 2014, no further increases until January 2015, of
approved.

In addition, recognizing you will be performing two functions white
transitioning into your new role. Forrester will provide you with a “one-time”
Q4 signing bonus of $10,000.00 (subject to applicable withholdings), payable on
the first pay date following your start date in your new role.

Subject to approval of the Compensation and Nominating Committee of Forrester’s
Board of Directors, you will be granted an option to purchase 10,000 shares of
Forrester’s common stock with an exercise price equal to the closing price of
Forrester common stock on the grant date pursuant to the Forrester Research,
Inc. Amended and Restated 2006 Equity Incentive Plan (the “Plan”). During your
employment, these options will vest over four years from the date of grant. This
stock option grant will be awarded on October 1, 2013. The stock option grant
will be subject to the terms and conditions of the Plan, as amended from time to
time, and your stock option certificate of stock option agreement, as well as
any other restrictions generally applicable to stock options, equity-based
awards, and securities of the Company. Including without limitation the enclosed
Stock Retention Guidelines.

Forrester Research, Inc.    60 Acorn Park Drive, Cambridge, MA 02140 USA    +1
617.613.5730



--------------------------------------------------------------------------------

You will continue to be eligible to participate in Forrester’s employee benefit
programs during your employment, consistent with the plan documents and Company
policies. Forrester’s employee benefits are subject to change at any time.

Further, while you will continue to be based out of Forrester’s New York office,
as Chief Research Officer, you are expected to spend significant time in
Forrester’s other offices, including in Forrester’s office in Cambridge, MA. You
will be accountable for the consistent management and communication of your
calendar directly with your manager, the Executive Team, your direct reports and
broader teams. The expenses for commuting to other Forrester offices should be
submitted with your regular expense reports. In the event Forrester arranges for
any corporate-owned accommodations, you will receive further instructions. In
addition, you are permitted to expense no more than 12 round trip (NYC to
Boston) train tickets per year, for use by your spouse.

Employment at Forrester is terminable at will. It is understood that your
employment is for no definite term and that you may decide to resign from
Forrester at any time without notice and without cause. It is also understood
that Forrester, at its option, may terminate your employment at any time without
notice or cause. It is further understood that no oral promises or guarantees
are binding with the Company.

This offer is subject to the approval of Forrester’s board of directors and
contingent upon satisfactory results of a background check, which will include
but not necessarily, be limited to a check on your educational and criminal
history, as well as your execution of the Forrester Confidentiality, Proprietary
Rights and Non-Competition Agreement, a copy of which is enclosed.

This offer constitutes the entire agreement between you and Forrester and
supersedes all prior understandings, negotiations and agreements, whether
written or oral, between you and Forrester as to the subject matter covered by
this offer letter, excluding only the Forrester Confidentiality, Proprietary
Rights, and Non-Competition Agreement, the Plan, and any agreements or documents
related to the option grant.

This offer will remain in effect until Friday, August 9, 2013 and may be
accepted by countersigning where indicated at the end of this letter.

Once again, congratulations on this offer of a new leadership role! Please
indicate your agreement by signing below and returning this

letter along with the signed Forrester Confidentiality and Proprietary Rights
and Non-Competition Agreement in the enclosed envelope.

The terms of this offer are strictly confidential.

 

Best,     /s/ Lucia Luce Quinn       /s/ Clifford Condon

Lucia Luce Quinn

Chief People Officer

      Clifford Condon       9-5-2013       Date

Enclosures (3)

Amended and Restated Executive Cash Incentive Plan

Forrester Employee Confidentiality, Proprietary Rights and Non-Competition
Agreement

Stock Retention Guidelines

 

Page 2